Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This Office action is in response to the communication filed on 01/28/2021. Currently claims 1-14 are pending in application, with claims 12-13 being withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-8, 10-11, and 14 are rejected under 35 U.S.C.103 as being obvious over Soldani (US Patent Application Publication No. 2004/0123435 A1), hereafter, referred to as “Soldani”, in view of Hideo et al. (JP-H09-314305-A), hereafter referred to as “Hideo” in view of Koga (US Patent Application Publication No. 2007/0076197 A1), hereafter, referred to as “Koga”, in view of Elsner et al. (US Patent Application Publication No. 2008/0233302 A1), hereafter referred to as “Elsner”.

Regarding claim 1, Soldani teaches in Fig. 1 an apparatus for producing articles for medical use, the apparatus comprising:

A delivery system (element 36) (spray means) (that includes nozzle 16a and 17a) arranged to deliver bio-compatible fluid substance towards a support body having a surface (element 2) to obtain a coating layer.  Soldani teaches that the fluid substance which consists of mixtures 18 and 19 (Fig. 1) sprayed from a preparation using the two nozzles to form a coating layer (porous film) of desired thickness (para. [0049]) having plurality of particles of fluid substance (para. [0063]).

Support body (element 37) on which the substances are deposited and build up (para. [0058]).

A suction device (element 34) connected to the hood (element 31) by the manifold line (line 33) as shown in Fig. 1 to generate suction configured to remove from the support body any surplus particles supplied by the nozzles (element 16a and 17a).

A control unit (element 35) that is designed to act on various parts, guns, spindles to control the coating operation. Soldani also teaches to control the desired thickness of the membrane (element 2) by controlling the mixture fluid flow rate of the nozzles, and alternating motion feed cycles (para. [0049], [0051], [0053]). 


But Soldani fails to explicitly teach the support body having a matrix surface with at least two radii of curvature, and matrix surface being handled by a handling unit, and also that the handling unit is arranged to generate a relative movement with at least three degrees of freedom between the support body and the delivery system unit, in such a way that the support body can be coated with the  delivered biocompatible fluid substance to obtain a three-dimensional object having an object surface corresponding to the matrix surface of the support body. However, Hideo teaches in Fig. 1 a robotic die casting machine (element 100) having a spray robot (element 200) that is used to spray materials (agents) onto the mold surface of the die casting tool. Hideo teaches in Fig. 3, fixed (element 12A) and movable (element 12B) mold die (equivalent to matrix surface of support body) having mold surface of complicated irregularities and mold surface angles (equivalent to surface having at least two radii of curvature) (para. [0004]). Hideo also teaches in Fig. 1 the use of rotary seat 

Soldani teaches a suction device, but Soldani and Hideo fail to explicitly disclose a same suction and blowing device to remove the unbound surplus particles.  However, Koga teaches in Fig. 8 and 9 a foreign particle removing apparatus (element 18) configured to remove foreign (equivalent to surplus) particles that utilizes  one of the suction of the particles and blowing of gas (claim 16) in the same device (element 18) that serves to remove the unbound surplus particles.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Koga, and simply substitute the suction device of Soldani with the same (one) suction and blowing device of Koga to obtain predictable result to remove the unbound surplus particles because it would provide both suction and blowing mechanism to remove particles to obtain predictable results (KSR Rationale B, MPEP 2143).

Soldani teaches a control unit (element 35) that is designed to act on various parts to control the coating operation and control the desired thickness by controlling the fluid flow rates. But Soldani, Hideo, and Koga fail to explicitly teach that the control unit monitors the thickness of the coating layer.  However, Elsner teaches in Fig. 4, in a schematic diagram to illustrate a process, for which, during layered application the layer thickness of a coat actually 

Regarding claim 2, Hideo teaches in Fig. 1 that the handling unit includes an anthropomorphic robot having a chain of pivot joints, the chain of pivot joints having an end connected to a fixed base and the other end connected to a support base to which the support body or the delivery system unit can be removably mounted, the chain of pivot joints arranged to move the support body or the delivery system unit, according to at least six degrees of freedom.

Regarding claim 4, Soldani teaches a suction device in element 34 that is fixed.

Regarding claim 5, Soldani teaches in Fig. 1 that the suction device is positioned such that the unit removes the excess solvents/materials during the deposition (spraying) process. Soldani further teaches extractor hood 31, integral with the second carriage 29 also can move in the direction D as indicated by the arrow F1 (Fig. 2) (para. [0045]), and it would have been obvious to any ordinary artisan that the spray nozzles and the suction device need to movable and aligned in such a way, so that excess solvents/materials can be removed and follows spatially the position of the support body per the design requirement of the part to be made.

Regarding claim 6, Soldani teaches in Fig. 2 that the suction device includes a suction hood (element 31) that is integral to the support base (carriage 29), and is placed laterally next to the coating (deposition) area,  in order to make sure that excess solvents/materials are removed from the area.

Regarding claims 7-8, Soldani teaches in Fig. 1 a first nozzle (delivery unit) in element 16a to deliver a first jet (element 18) of fluid substance towards the support body to form the article (membrane element 2), and a second nozzle (delivery unit) in element 17a to deliver a second jet (element 19) of a fluid substance, so that the mixtures 18 and 19 are deposited based on the design to form the body of the article (membrane). The material recited in the claim (water) is interpreted to be an intended use or material worked upon, and therefore is not considered to be a limitation on the claimed apparatus.  In the alternative, however, it would have been obvious to the ordinary artisan that the selection of water as a non-solvent for the second mixture 19 is a matter of appropriate mixture optimization for a particular product requirement.

Regarding claims 10-11, Soldani teaches two set of delivery units (nozzles) for the deposition of coating layer (polymeric) to form an article for medical use. However, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to extend the concept of delivery unit to accommodate a third delivery unit, because plurality of delivery units is merely a matter of tool optimization to accommodate a product requirement that would require additional synthetic polymeric material as an ingredient.

Regarding claim 14, Soldani teaches a control unit that is designed to act on various parts to control the coating operation and control the desired thickness by controlling the fluid flow rates.  Additionally, Elsner also teaches to use the automatic thickness monitoring in the process to form three-dimensional items by means of layered application (para. [0067]).  Therefore, it would have been obvious to any ordinary artisan that the coating layer is capable of being adjusted based on the feedback from monitoring.

Claim 3 is are rejected under 35 U.S.C.103 as being obvious over Soldani (US Patent Application Publication No. 2004/0123435 A1), in view of Hideo et al. (JP-H09-314305-A), in view of Koga (US Patent Application Publication No. 2007/0076197 A1), in view of Elsner et al. (US Patent Application Publication No. 2008/0233302 A1), further in view of Chrystall et al. (US Patent No. 6,581,437 B2), hereafter referred to as “Chrystall”.


Regarding claim 3, Soldani, Hideo, Koga and Elsner together teaches an apparatus for producing articles for medical use. But Soldani, Hideo, Koga and Elsner are silent on having 

Claim 9 is are rejected under 35 U.S.C.103 as being obvious over Soldani (US Patent Application Publication No. 2004/0123435 A1), in view of Hideo et al. (JP-H09-314305-A), in view of Koga (US Patent Application Publication No. 2007/0076197 A1), in view of Elsner et al. (US Patent Application Publication No. 2008/0233302 A1), further in view of Mozeika et al. (US Patent Application Publication No. 2013/0015596 A1), hereafter referred to as “Mozeika”.

Regarding claim 9, Soldani, Hideo, Koga and Elsner together teaches an apparatus for producing articles for medical use. But Soldani, Hideo, Koga and Elsner are silent on having a counter mold to press the deposited layer.  However, Mozeika teaches in Fig. 8A and 8B in the fabrication of a three dimensional article using a robotic fabricator using a three dimensional printing process, that the apparatus comprises a counter-mold in element (element 812), 



Response to Arguments


Applicant’s argument filed on 01/28/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to amended independent claim 1, has been considered, but they are moot, as the examiner uses a new grounds of rejection to address the amended claim. The applicant argues that the cited combination fails to describe or suggest the claimed invention, in particular, the cited combination fails to describe or suggest the limitation of "a support body having a matrix surface having at least two radii of curvature”, and “a control unit arranged to monitor the thickness of the coating layer”.  However, the Examiner uses a new grounds of rejection, as explained in the rejection section, that includes the teaching of Hideo et al. (JP-H09-314305-A), and Elsner et al. (US Patent Application Publication No. 2008/0233302 A1), along with the other prior arts to reject the amended independent claim 1.  

	Regarding the argument that Koga cannot be combined with other references, because it is not from analogous art.  However, the examiner respectfully disagrees with the applicant’s assertion, because Koga’s teaching solves a practical problem faced by the three-dimensional printing apparatus, and improves the performance of the tool by removing unbound surplus particles using both suction and blowing mechanism rather than using suction only, which would improve the performance of tool, and make a better, defect free product, and therefore, one with ordinary skill would be motivated to combine the teaching.

Because the rejections are being maintained on the amended independent claim 1, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469)295-9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272- 1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M AMEEN/Examiner, Art Unit 1742